IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,975-01




EX PARTE QUINCY JOHN LEDET, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D090670AR IN THE 260TH JUDICIAL DISTRICT COURT
FROM ORANGE COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to fifteen months’ state jail imprisonment.  
            Applicant filed his pro se application in the district court more than thirty days after his
judgment was rendered, but before the fifteen-day period in which he could request an extension of
time for filing a notice of appeal, under Rule 26.3 of the Texas Rules of Appellate Procedure.   The
trial court has appointed an attorney to seek an extension for filing notice of appeal in this case.   The
pro se application was nevertheless forwarded to this Court on November 15, 2010.  We believe that
the habeas record has been forwarded to this Court prematurely.  We remand this application to
Orange County to allow the trial court to determine whether Applicant received an extension of time
to file his direct appeal.  The trial court shall make findings of fact as to whether Applicant’s
conviction is final for purposes of Section 11.07 habeas corpus jurisdiction.  The issues shall be
resolved within 30 days of this order.  If any continuances are granted, a copy of the order granting
the continuance shall be sent to this Court.  A supplemental transcript containing all affidavits and
interrogatories or the transcription of the court reporter’s notes from any hearing or deposition, along
with the trial court’s supplemental findings of fact and conclusions of law, shall be returned to this
Court within 60 days of the date of this order.  Any extensions of time shall be obtained from this
Court. 
Filed: December 8, 2010
Do not publish